Citation Nr: 1743303	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-44 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for sleep apnea with blackouts.

4.  Entitlement to service connection for post-traumatic stress disorder or other acquired mental disorder.

5.  Entitlement to service connection for any back condition.

6.  Entitlement to service connection for kidney stones or other renal condition.

7.  Entitlement to a total disability rating based on individual unemployability.




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran performed active military service from December 1974 to August 1975.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that declined to reopen claims for service connection for diabetes mellitus, coronary artery disease, and sleep apnea with blackouts.  The rating decision also denied service connection for a back condition, for post-traumatic stress disorder (PTSD), and for a kidney condition, and denied entitlement to a total disability rating based on individual unemployability (TDIU).

In October 2013, the Board reopened the Veteran's claims for entitlement to service connection for diabetes mellitus, obstructive sleep apnea with blackouts, and coronary artery disease, and remanded all of the issues listed above for additional development.

In August 2011, the Veteran and his wife testified before a Veterans Law Judge at the central office in Washington, D.C.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In July 2017, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond to this letter.  Thus, the Board will proceed with the matter on appeal.

The Board is denying service connection for a back condition herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record fails to link the Veteran's back condition to service.


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology which may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The continuity of symptomatology provisions apply only to conditions listed under 38 C.F.R.§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.

Here, the Veteran's service treatment records reflected no notations of a back disorder upon entry into service.  The Veteran was seen in January 1975 for recurrent back pain, which he reported began in October 1973 when he was in a motor vehicle accident and suffered back and left shoulder injuries before entering active duty.  The examiner noted that the Veteran was not seeking treatment for injuries acquired prior to service, but that he was asking to be released from active duty to seek treatment from a private provider.  In June 1975 it was noted that the Veteran had made several reports of back pain.  He was seen again in July 1975 for chronic low back pain secondary to chronic lordosis.  There were no separation Reports of Medical Examination or History of record.

Thus, as no back disability was noted upon entance examination, the presumption of soundness attaches in this case with respect to back disabilities, and the burden shifts to VA to rebut the presumption by showing by clear and unmistakable evidence both that the disabilities pre-existed service and that they were not aggravated during service. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Given that the only evidence of a pre-existing back disability is the Veteran's own report of pre-existing symptoms and injuries, the Board finds that therefore, the first prong of the presumption of soundness has not been rebutted and the claim is therefore one of service incurrence.

VA medical records showing treatment since early 1977 show that the Veteran reported back pain in September 1977 and December 1981; however, ongoing VA medical records do not show any further reports of pain for over 20 years.  

The Veteran was provided with a VA examination in April 2016.  The examiner noted diagnoses of degenerative arthritis of the spine, in 2006 or earlier, and syringomyelia, in 2007.  The Veteran reported that he was in a motor vehicle accident at Fort Dix in 1975 during active duty.  He reported that his back pain improved for a number of years after the accident, before recurring when he started having back trouble again around the time he had a shunt placed for treatment of normal pressure hydrocephalus in 2005.  The examiner opined that the Veteran's back pain in service was likely acute and transient and was not related to service.    

The evidence of record reflects that the Veteran reported back pain and was diagnosed with chronic low back pain secondary to chronic lordosis during active duty.  While the Veteran reported at his April 2016 VA examination that he had been in a motor vehicle accident while in service, service treatment records do not reflect any such in-service accident, and this is the only reference to an in-service motor vehicle accident.  The Veteran reported a pre-service accident while on active duty.  While the Board finds that the Veteran's current allegations of in-service motor vehicle accident not credible given that contemporaneous reports from the Veteran reflect that the motor vehicle accident occurred prior to military service, the evidence nevertheless does reflect an in-service incurrence of a back condition as there were clearly notations of back pain in the Veteran's service treatment records.

The Board acknowledges that the Veteran was diagnosed at his April 2016 VA examination with degenerative arthritis of the spine and syringomyelia, fulfilling the requirement of a current disability for entitlement to service connection.  

Thus, the issue in this case is whether the evidence of record provides a link between his current spine disabilities and active duty.  The Board finds that there is no evidence providing such a link.  

With regard to the Veteran's syringomyelia, the Board notes that this was not diagnosed for many years after service, and that there is no evidence competent evidence that this was incurred in or is related to active duty.  
 
In so much as the Veteran's current back disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307 (a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  Arthritis was not confirmed in this case until many years after the Veteran's separation from service. 

As noted above, if a chronic disease listed in 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Here, the Veteran has denied ongoing symptoms since service.  At his April 2016 VA examination, he reported that the back pain he experienced in service resolved for many years, until 2004.  As such, service connection for arthritis of the Veteran's back is not warranted on the basis of continuity of symptomatology since service.  

In this case, although the Veteran is competent to attest to symptoms of back pain, he is not competent to attribute that pain to an underlying disease process (such as arthritis) as such determination involves medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's statements as to the etiology of his current back pain are not competent evidence.  Conversely, the April 2016 VA medical opinion is rendered by a VA professional, with extensive medical expertise, who reviewed the entirety of the Veteran's medical history, noted the back complaints in service, and concluded that the current back disability is not related to service. 

As the evidence is against the claim, the benefit of the doubt doctrine is not for application.  As such, the claim for entitlement to service connection for a back disorder is denied.


ORDER

Entitlement to service connection for a back condition is denied.


REMAND

Once VA undertakes the effort to provide an examination or opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its October 2013 remand, the Board noted that the only service treatment records of record consisted of an enlistment examination and accompanying report of medical history questionnaire, which reflected abnormalities.  There was no separation Reports of Medical Examination or History of record.  

The Veteran contended that he had PTSD as a result of an incident in service when he was in the field and another soldier was bitten by a rattlesnake and died.  He also gave some details of an incident in a shower when another soldier tried to touch him inappropriately.

In its remand, the Board noted that the Veteran was seen several times after service in September, October, and November 1977 for complaints of headaches, convulsion, auditory hallucination, and blackouts and that, in October 1977, an assessment of "passive-aggressive" was made.  The Board's remand instructions included to provide the Veteran with a VA examination to determine the nature and etiology of any psychiatric disorder shown. 

The Veteran was provided with a VA psychiatric examination in April 2016.  The examiner opined that the Veteran did not did not meet criteria for a diagnosis of PTSD, as the stressors he reported were not sufficient to cause PTSD.  The examiner noted that there was a diagnosis of anxiety in February 1978, but found that the anxiety was likely related to his unhappiness with the military, would meet criteria for an adjustment disorder, and as such would be expected to resolve within 6 months of the cessation of the stressor.  Therefore, the examiner concluded that those symptoms would have resolved after he left the service.  In addition, the examiner noted that there were no records of any further mental health treatment until 2006.

The Board finds this examination is inadequate, for the following reasons.  According to the examiner, the anxiety diagnosis was provided in February 1978 and was due to the Veteran's dissatisfaction with being in the military; however, at that point, the Veteran had already been discharged from service for three years.  In addition, the examiner noted that there were no records showing treatment until 2006, but did not address the records in 1977 reflecting an assessment of a passive aggressive personality.

VA medical records show that the Veteran's problem list included depression in November 2014.  The Board notes that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007). 

As such, the Veteran should be provided with another VA examination to determine the etiology of any psychiatric disability diagnosed during the appeals period.  The examiner must address all relevant records in the claims file. 

The Board's remand instructions included providing the Veteran with VA examinations to determine the nature and etiology of his diabetes, coronary artery disease, sleep apnea with blackouts, kidney stones and other renal conditions, and any spine-related disorders.  

The Veteran was provided with the required VA examinations in April 2016.  The examiner noted that service treatment records were silent for diabetes, heart disease, kidney stones or kidney disease, and sleep apnea.  The Veteran reported that he had back pain in service but that his back pain resolved for many years before recurring around 2004.  The examiner opined that the Veteran's back pain was likely acute and transient.  With regard to the remaining issues, the examiner found that he could not assume that any of these conditions existed during active duty in the absence of a separation physical.

The Board finds that the opinions provided by the VA examiner are inadequate for the following reasons.  First, the examiner appeared to base the negative opinions on the fact that there was no exit examination in the claims file, without addressing the Veteran's contentions regarding symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran has contended that he felt as though someone was "standing on his chest" and was breathless and experienced exhaustion while in service, and felt that these were symptoms of heart disease and diabetes mellitus.  In addition, he contended that he was informed that some of the back pain he was experiencing was actually kidney stones.  With regard to the Veteran's obstructive sleep apnea, he contended that he would fall asleep during his breaks while in service due to poor sleep and that he had "blackouts" that he attributed to obstructive sleep apnea.  See Hearing Transcript.  As such, the Veteran should be provided with new VA examinations to determine whether he has diabetes, heart disease, kidney stones or kidney disease and sleep apnea related to service.

At present, service connection has not been established for any disability, although multiple service connection claims are pending.  The TDIU claim cannot be addressed until all pending service connection claims are adjudicated, as the outcome of any of those claims could affect entitlement to TDIU.  Harris v. Derwinski, 1 Vet.App. 180 (1991) (Board decision was premature where an inextricably intertwined claim was undecided and pending before VA).  Following development and adjudication of all pending service connection claims, the claim for TDIU must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability diagnosed during the appeals period (since August 12, 2009).  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed during the appeals period (since 2009) was caused by or is etiologically related to any incident of active duty.

In so opining, the examiner must address the service treatment records and post-service records showing treatment in 1977, reflecting psychiatric symptoms including auditory hallucinations and a "passive-aggressive" personality.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records (including due to the absence of a separation examination in the claims file) cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of diabetes mellitus.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus manifested during service, is etiologically related to any incident of active duty, or manifested to a compensable degree within one year following discharge from service.

In so opining, the examiner must address the Veteran's contentions at his hearing that he began feeling exhaustion during service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records (including due to the absence of a separation examination in the claims file) cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any cardiac disease diagnosed during the appeals period (since August 12, 2009), including coronary artery disease and hypertension.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any cardiac disease diagnosed during the appeals period (since August 12, 2009), including coronary artery disease or hypertension, was caused by or is etiologically related to any incident of active duty or, with regard to hypertension, if it manifested to a compensable degree within one year following discharge from service.

In so opining, the examiner should address the Veteran's contentions at his hearing that he experienced the sensation of someone "standing on his chest" and shortness of breath in service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a cardiac disease in the Veteran's service treatment records (including due to the absence of a separation examination in the claims file) cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any kidney disease diagnosed during the appeals period (since 2009), including kidney stones or residuals therefrom.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any kidney disease diagnosed during the appeals period (since August 12, 2009), including kidney stones or residuals therefrom, was caused by or is etiologically related to any incident of active duty.

In so opining, the examiner should address the Veteran's contentions that his back pain was actually kidney pain.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for kidney disease, including kidney stones or residuals therefrom, in the Veteran's service treatment records (including due to the absence of a separation examination in the claims file) cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of obstructive sleep apnea.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused by or is etiologically related to any incident of active duty.

In so opining, the examiner should address the Veteran's contentions that he had "blackouts" due to sleep apnea and the records in 1977 reflecting treatment for blackouts.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records (including due to the absence of a separation examination in the claims file) cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


